PER CURIAM.
The plaintiff, an attorney and counselor at law, performed certain services for the defendant as administrator of his father’s estate, and later for the defendant individually. Defendant admitted the performance of the individual services, but urged that the charges were excessive, and offered judgment for a lesser amount.. The question principally litigated grew out of the services rendered to the defendant as administrator. It was claimed by the plaintiff that in making up the defendant’s account before the surrogate he was obliged to make up two accounts, owing to misinformation furnished by the defendant, and that the payment pleaded and established by the evidence was for services to the administrator in making up the correct account, while the demand for *1005$175 was for services rendered to the defendant personally in the mailing up of the erroneous account which was not used. This question was submitted to the jury on a conflict of evidence, and there being testimony from which the jury might properly conclude that no such services were rendered, or that, if rendered, they were not worth the amount claimed, the judgment should be affirmed, with costs.